TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00089-CR


Scott Lee Orson, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 55,019, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. James H. Kreimeyer, is ordered to tender a brief in this cause no later than August 23, 2004.  No
further extension of time will be granted.
It is ordered July 19, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish